

114 S2299 IS: Trade Enforcement Improvement Act of 2015
U.S. Senate
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2299IN THE SENATE OF THE UNITED STATESNovember 18, 2015Ms. Klobuchar (for herself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Tariff Act of 1930 to improve enforcement of the trade laws of the United States, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Trade Enforcement Improvement Act of 2015. 2.Modification of factors considered in final determination in antidumping or countervailing duty investigation in case of an allegation of critical circumstances (a)Countervailing dutiesClause (ii) of section 705(b)(4)(A) of the Tariff Act of 1930 (19 U.S.C. 1671d(b)(4)(A)) is amended to read as follows:
				
					(ii)Likely to seriously undermine the remedial effect of a countervailing duty order
 (I)In generalThe Commission shall find under clause (i) that imports of subject merchandise subject to the affirmative determination under subsection (a)(2) are likely to undermine seriously the remedial effect of the countervailing duty order to be issued under section 706 if the Commission determines that imports of such merchandise after the filing of the petition under this subtitle substantially weaken the remedial effect of any subsequent countervailing duty order.
 (II)Factors in determinationIn making a determination under subclause (I) with respect to imports of subject merchandise described in that subclause, the Commission shall consider, based on the facts available, the following:
 (aa)An increase in the market share in the United States of imports of such merchandise after the filing of the petition.
 (bb)An increase in underselling of the domestic like product by imports of such merchandise, in terms of frequency or magnitude, after the filing of the petition.
 (cc)A significant buildup of inventories of imports of such merchandise in the United States, whether held by United States importers, purchasers, or end users, after the filing of the petition.
 (dd)A weakening of the industry of the domestic like product after the filing of the petition. (ee)Any other circumstances indicating that, after the filing of the petition, imports of such merchandise substantially weaken the remedial effect of the countervailing duty order.
 (III)Assessment of competitionThe Commission shall consider items (aa) through (ee) of subclause (II) based on the particular conditions of competition in the relevant industry.
 (IV)Time periodThe period of time evaluated in making a determination under subclause (I) shall not include any period after the issuance of the preliminary determination by the administering authority under section 703(b) with respect to the subject merchandise..
 (b)Antidumping dutiesClause (ii) of section 735(b)(4)(A) of the Tariff Act of 1930 (19 U.S.C. 1673d(b)(4)(A)) is amended to read as follows:
				
					(ii)Likely to seriously undermine the remedial effect of an antidumping duty order
 (I)In generalThe Commission shall find under clause (i) that imports of subject merchandise subject to the affirmative determination under subsection (a)(3) are likely to undermine seriously the remedial effect of the antidumping duty order to be issued under section 736 if the Commission determines that imports of such merchandise after the filing of the petition under this subtitle substantially weaken the remedial effect of any subsequent antidumping duty order.
 (II)Factors in determinationIn making a determination under subclause (I) with respect to imports of subject merchandise described in that subclause, the Commission shall consider, based on the facts available, the following:
 (aa)An increase in the market share in the United States of imports of such merchandise after the filing of the petition.
 (bb)An increase in underselling of the domestic like product by imports of such merchandise, in terms of frequency or magnitude, after the filing of the petition.
 (cc)A significant buildup of inventories of imports of such merchandise in the United States, whether held by United States importers, purchasers, or end users, after the filing of the petition.
 (dd)A weakening of the industry of the domestic like product after the filing of the petition. (ee)Any other circumstances indicating that, after the filing of the petition, imports of such merchandise substantially weaken the remedial effect of the antidumping duty order.
 (III)Assessment of competitionThe Commission shall consider items (aa) through (ee) of subclause (II) based on the particular conditions of competition in the relevant industry.
 (IV)Time periodThe period of time evaluated in making a determination under subclause (I) shall not include any period after the issuance of the preliminary determination by the administering authority under section 733(b) with respect to the subject merchandise..
			3.Modification of determination of threat of material injury based on imminent future imports in
 antidumping or countervailing duty investigationSection 771(7)(F) of the Tariff Act of 1930 (19 U.S.C. 1677(7)(F)) is amended by adding at the end the following:
			
				(iv)Effect of imminent future imports
 (I)In generalSubject to subclauses (II) and (III), the Commission may determine under this subparagraph that an industry in the United States is threatened with material injury by reason of imports (or sales for importation) of the subject merchandise notwithstanding the results of an evaluation under subparagraph (C)(iii) with respect to the effect of imports of the subject merchandise on that industry if the Commission determines that imminent future imports of the subject merchandise will likely lead to a change of circumstances concerning the state of that industry.
 (II)Future performance estimateThe Commission shall determine under this subparagraph that an industry in the United States is threatened with material injury if the performance of that industry is likely to be materially worse than it would have been in the absence of the likely volume of imports of subject merchandise in the imminent future.
 (III)Foreign projectionsWith respect to considering economic factors described in clause (i)(II), in a case in which production capacity in or exports to the United States from the exporting country are projected by foreign producers to decline in the imminent future and such projection is contrary to information examined by the Commission in the investigation, such projection shall require verification or independent corroboration before being considered under this subparagraph..
		4.Prevention of duty evasion through identification of persons and countries responsible for
			 violations of the customs laws
			(a)Identification of certain persons who violate the customs laws
 (1)In generalThe Secretary may publish semi-annually in the Federal Register a list of any producer, manufacturer, supplier, seller, exporter, or other person located outside the customs territory of the United States to which the Commissioner has issued a penalty claim under section 592(b)(2) of the Tariff Act of 1930 (19 U.S.C. 1592(b)(2)) citing any of the violations of the customs laws described in paragraph (3).
 (2)Effect of petition for remission or mitigationIf a person to which a penalty claim described in paragraph (1) is issued files a petition for remission or mitigation under section 618 of that Act (19 U.S.C. 1618) with respect to the penalty claim, the Secretary may not include the person on a list published under paragraph (1) until a final determination is made under such section 618.
				(3)Violations
 (A)In generalThe violations of the customs laws described in this paragraph are the following:
 (i)Using documentation, or providing documentation subsequently used by the importer of record, that indicates a false or fraudulent country of origin or source of goods described in subparagraph (B) being entered into the customs territory of the United States.
 (ii)Using counterfeit visas, licenses, permits, bills of lading, commercial invoices, packing lists, certificates of origin, or similar documentation, or providing counterfeit visas, licenses, permits, bills of lading, commercial invoices, packing lists, certificates of origin, or similar documentation subsequently used by the importer of record, with respect to the entry into the customs territory of the United States of goods described in subparagraph (B).
 (iii)Manufacturing, producing, supplying, or selling goods described in subparagraph (B) that are falsely or fraudulently labeled as to country of origin or source.
 (iv)Engaging in practices that aid or abet the transshipment, through a country other than the country of origin, of goods described in subparagraph (B), in a manner that conceals the true origin of the goods or permits the evasion of quotas or duties on, or voluntary restraint agreements with respect to, imports of the goods.
 (B)Goods describedGoods described in this subparagraph are— (i)textile or apparel goods; or
 (ii)goods subject to antidumping or countervailing duty orders under title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.).
 (4)Removal from listAny person included on a list published under paragraph (1) may petition the Secretary to be removed from the list. If the Secretary finds that the person has not committed any violations of the customs laws described in paragraph (3) for a period of not less than 3 years after the date on which the person was included on the list, the Secretary shall remove the person from the list as of the next publication of the list under paragraph (1).
				(5)Reasonable care required for subsequent imports
 (A)Responsibility of importers and othersAfter a person has been included on a list published under paragraph (1), the Secretary shall require any importer of record entering, introducing, or attempting to introduce into the commerce of the United States any goods described in paragraph (3)(B) that were either directly or indirectly produced, manufactured, supplied, sold, exported, or transported by the person on the list to show, to the satisfaction of the Secretary, that such importer has exercised reasonable care to ensure that those goods are accompanied by documentation, packaging, and labeling that are accurate as to the origin of those goods. Such reasonable care shall not include reliance solely on information provided by the person on the list.
 (B)Failure to exercise reasonable careIf the Commissioner determines that an imported good is not from the country claimed on the documentation accompanying the good, the failure to exercise reasonable care described in subparagraph (A) shall be considered when the Commissioner determines whether the importer of record is in violation of section 484(a) of the Tariff Act of 1930 (19 U.S.C. 1484(a)) or regulations issued under that section.
					(b)Identification of high-Risk countries
 (1)In generalThe President may publish annually in the Federal Register a list of countries— (A)in which illegal activities have occurred involving transshipped goods or activities designed to evade quotas or duties of the United States on goods; and
 (B)the governments of which fail to demonstrate a good faith effort to cooperate with United States authorities in ceasing such activities.
 (2)Removal from listAny country that is on the list published under paragraph (1) that subsequently demonstrates a good faith effort to cooperate with United States authorities in ceasing activities described in that paragraph shall be removed from the list, and such removal shall be published in the Federal Register as soon as practicable.
				(3)Reasonable care required for subsequent imports
 (A)Responsibility of importers of recordThe Secretary of Homeland Security shall require any importer of record entering, introducing, or attempting to introduce into the commerce of the United States goods indicated, on the documentation, packaging, or labeling accompanying such goods, to be from any country on the list published under paragraph (1) to show, to the satisfaction of the Secretary, that the importer, consignee, or purchaser has exercised reasonable care to identify the true country of origin of the good.
 (B)Failure to exercise reasonable careIf the Commissioner determines that a good described in subparagraph (A) is not from the country claimed on the documentation accompanying the good, the failure to exercise reasonable care under that subparagraph shall be considered when the Commissioner determines whether the importer of record is in violation of section 484(a) of the Tariff Act of 1930 (19 U.S.C. 1484(a)) or regulations issued under that section.
 (c)DefinitionsIn this section: (1)CommissionerThe term Commissioner means the Commissioner responsible for U.S. Customs and Border Protection.
 (2)CountryThe term country means a foreign country or territory, including any overseas dependent territory or possession of a foreign country.
 (3)SecretaryThe term Secretary means the Secretary of Homeland Security.